DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

Claims 26 and 27 are cancelled
Claims 28-39 are new
Claims 16, 17, 21-23, 25, and 28-39 are pending



Response to Arguments
1.) Applicant’s amendment to claim 16 filed on 4/1/2021 regarding “wherein the user interface application is configured to display, on the second mobile device, a notification of an alarm related to an occurrence of a critical event, wherein the occurrence of the critical event was not communicated to the user interface application directly by the sensor interface application” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 17, 21-23, 25, and 28-39 have been considered but are moot in view of the new ground(s) of rejection.  

Citation of Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2003/0131073, Lucovsky et al 7/10/2003, discloses a contact service that provides rules for permitting a user to access data information based on a user’s identification or role.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
1.) Claims 16, 17, and 29-39  are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied references, US 20120245447, Karan in view of US 20080246629, Tsui
In regards to claim 16, Karan teaches a method of monitoring an analyte level of a human, the method comprising: 	receiving by a sensor interface application on a first mobile device, analyte data from a sensor control device comprising an in vito analyte sensor(see US 20120245447, Karan, para. 0141 and 0143, where software programs for determining analyte levels[i.e. sensor interface applications] may be downloadable to a smart phone); 	communicating the data indicative of the sensed analyte level to the user interface application on the second mobile device (see US 20120245447, Karan, para. 0151 and 0176-0177, where a remote device may include software for communicate with analyte monitoring device[i.e. sensor interface application] and for performing data analysis and management  and for communicating the information to a user interface application); 	Karan does not teach wherein the user interface application is configured to display the data indicative of the sensed analyte level based the determined level of access, and; 	determining a level of access of a user interface application on a second mobile device relating to access to data indicative of the sensed analyte level; and 	However, Tsui teaches wherein the user interface application is configured to display the data indicative of the sensed analyte level based the determined level of access, and(see US 20080246629, Tsui, para. 0044 and 0071, where access to health data by remote applications and services may be based on security levels[i.e. implicitly, via an interface], wherein the mobile device may be configured to display the data); 	determining a level of access of a user interface application on a second mobile device relating to access to data indicative of the sensed analyte level (see US 20080246629, Tsui, para. 0010 and 0044, where access to health data on a mobile device of a plurality of mobile devices by remote applications[e.g. interface application] may be based[i.e. determined] on security levels); and 	wherein the user interface application is configured to display, on the second mobile device, a notification of an alarm related to an occurrence of a critical event, wherein the occurrence of the critical event was not communicated to the user interface application directly by the sensor interface application(see US 20080246629, Tsui, para. 0077 and fig. 6, where an alarm interface[615][i.e. an interface that prevents a sensor from directly communicating to a user interface] is configured to provide alarm parameters to a user interface[605] on a mobile device for displaying an alarm result)..(see Tsui, para. 0006)
In regards to claim 17, the combination of Karan and Tsui teach the method of claim 16, wherein the second mobile device is a smart phone(see US 20120245447, Karan, para. 0150, where a monitoring device may be a smartphone). 	In regards to claim 29, the combination of Karan and Tsui teach the method of claim 16, wherein the notification of the alarm comprises displaying a warning related to the critical event on the display of the second mobile device(see US 20120245447, Karan, para. 0136, 0142, and fig. 1, where a first display device[1120] may receive alarm information[i.e. warning] regarding an analyte measurement, wherein the first display device may be configured to share measurements with a second device[1170] for displaying).
In regards to claim 30, the combination of Karan and Tsui teach the method of claim 16, wherein the notification of the alarm comprises a visible notification(see US 20120245447, Karan, para. 0136, where a notification may be visually displayed)
(see US 20120245447, Karan, para. 0136, where an alarm notification may be audible).
In regards to claim 32, the combination of Karan and Tsui teach the method of claim 16, wherein the notification of the alarm comprises a tactile notification(see US 20120245447, Karan, para. 0136, where an alarm notification may be tactile).
In regards to claim 33, the combination of Karan and Tsui teach the method of claim 32, wherein the tactile notification is a vibration(see US 20120245447, Karan, para. 0136, where an alarm notification may be a vibratory output).
In regards to claim 34, the combination of Karan and Tsui teach the method of claim 16, wherein the occurrence of the critical event is determined by the sensor interface application based on the data indicative of the sensed analyte level(see US 20120245447, Karan, para. 0131, 0136 and fig. 1, where an analyte monitoring system may display analyte information from a sensor device).
In regards to claim 35, the combination of Karan and Tsui teach the method of claim 16, wherein the sensor interface application restricts the data communicated to the user interface application(see US 20080246629, Tsui, para. 0044, where a mobile device may segregate data based on security levels and may implicitly restrict access to data by remoted devices not having the required permissions for a given security level).
(see US 20080246629, Tsui, para. 0091, where a mobile device may analyze a subset of sensor data).
In regards to claim 37, the combination of Karan and Tsui teach the method of claim 16, wherein the level of access includes an ability to display a type of data(see US 20080246629, Tsui, para. 0044 and 0071, where data may be segregated into outside data, alarm data, trend data[i.e. segregated into data type], wherein access to the data is based on security levels and wherein the data may be displayed on a graphical screen).
In regards to claim 38, the combination of Karan and Tsui teach the method of claim 38, wherein the type of data is historical analyte data(see US 20120245447, Karan, para. 0115, where different types of information may be sent, wherein the information may include historical analyte information).
In regards to claim 39, the combination of Karan and Tsui teach the method of claim 38, wherein the type of data is current analyte data(see US 20120245447, Karan, para. 0115, where different types of information may be sent, wherein the information may include current analyte level information).
 	
 	In regards to claim 21, the combination of Karan and Tsui teach the method of claim 17. The combination of Karan and Tsui do not teach wherein the smart phone receives the analyte level of the human according to the Bluetooth protocol 	However, Root teaches wherein the smart phone receives the analyte level of the human according to the Bluetooth protocol (see US 20140096264, Root, para. 0082 and 0097, where raw analyte data may be received wirelessly, wherein wireless communication may include Bluetooth communication). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Tsui with the teaching of Root because a user would have been motivated to enhance communication between sensor devices and display device by using an NFC protocol when the display device is in close proximity to the sensor device in order to facilitate rapid data transfers(see Root, para. 0097) 
3.) Claims 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied references, US 20120245447, Karan in view of US 20080246629, Tsui and further in view of US 20110184265, Hayter
 	In regards to claim 22, the combination of Karan and Tsui teach the method of claim 16. The combination of Karan and Tsui do not teach wherein the user interface  (see US 20110184265, Hayter, para. 0014, where a user may send a command requesting an analyte measurement); andinform the sensor interface application that a sensor request needs to be performed(see US 20110184265, Hayter, para. 0119, where a home screentype[i.e. interface application] may be configured to receive user input commands to present analyte information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Tsui with the teaching of Root because a user would have been motivated to improve the analyte monitoring experience by being able to control when the analyte measurements received from the in vivo system taught by the combination of Haran and Tsui.(see Hayter, para. 0006)
 	In regards to claim 23, the combination of Haran, Tsui, and Hayter teach.the method of claim 22, wherein the sensor interface application, when executed by the at least one processor, causes the at least one processor to:(see US 20120245447, Karan, para. 0113, where a request command is generated); and  	cause the sensor request to be transmitted to the sensor control device(see US 20120245447, Karan, para. 0113, where the request command is transmitted). 	In regards to claim 28, the combination of Karan and Tsui teach the method of claim 16. The combination of Karan and Tsui do not teach wherein the critical event is a hypoglycemic event or a hyperglycemic event 	However, Hayter teaches wherein the critical event is a hypoglycemic event or a hyperglycemic event (see US 20110184265, Hayter, para. 0045, where an alarm system may warn of hyperglycemia). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Tsui with the teaching of Root because a user would have been motivated to improve the analyte monitoring experience by being able to control when the analyte measurements received from the in vivo system taught by the combination of Haran and Tsui.(see Hayter, para. 0006)
4.) Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied references, US 20120245447, Karan in view of US 20080246629, Tsui and further in view of US 20060258917, Burd

removing access of the user interface application to the data representative of the analyte level of the human 	However, Burd teaches further comprising: receiving an indication, at the sensor interface application, that access of the user interface application to the data representative of the analyte level of the human should be removed(see US 20060258917, Burd, para. 0038, where the NAM device indicates that further access to the measurement functionality should be denied and disables any further measurements); and 	removing access of the user interface application to the data representative of the analyte level of the human(see US 20060258917, Burd, fig. 5, steps 310 and 340, where a failed authorization may result in disabling of the analyte device from usage by the unauthorized user). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Karan and Tsui with the teaching of Burd because a user would have been motivated by methods of enhancing a user’s diagnostic experience by providing a non-invasive method for monitoring a user’s analyte measurements (see Burd, para. 0008).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438